Citation Nr: 0911607	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for a back disorder, to 
include as due to a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 
1976.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake specific 
evidentiary and procedural development, and following its 
attempts to complete the requested actions, the case has 
since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Of record is a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, dated in October 1979 indicating that the Veteran was 
an inpatient at the VA Medical Center (VAMC) in Brooklyn, New 
York, for treatment of unspecified illness.  The RO then 
sought and obtained medical records from the Brooklyn VAMC 
which had been compiled from 1997 to 2003, inclusive of a 
history of psychiatric admissions to the Brooklyn VAMC in 
1992, 1993, and 1995.  Another request specifically for 
Brooklyn VAMC records compiled from November 1976 to the end 
of December 1977 was made by the RO in October 2004, which 
was responded to by the following entry, "* unable located 
1976" followed by initials and the date of November 10, 
2004.  

At a June 2007 hearing before the Board, sitting at the RO, 
the Veteran requested, among other things, that VA provide 
additional assistance to him by obtaining missing records of 
in-service medical care for his hips and/or back compiled at 
Ford Ord in California and Fort Leonard Wood in Missouri.  He 
also sought further assistance in obtaining missing records 
of medical care compiled at the VA Medical Center in 
Brooklyn, New York, during a period of years following his 
discharge from service in late 1976, noting that such records 
may have been forwarded to a records repository.  By its 
September 2007 remand, the Board directed the AMC to 
undertake a search for service treatment records and records 
of medical care compiled at the Brooklyn VAMC.  

On remand, the AMC contacted the Brooklyn VAMC and requested 
treatment records for the following period(s):  

ANY AND ALL (after 1976-post service).

In response, multiple volumes of records were received, some 
of contain records of treatment dating to 1995, but not 
earlier.  Such was not followed by any formal determination 
by the AMC that the records of treatment prior to 1995, to 
include the known period of hospitalization in 1979 and the 
claimed treatment in 1976 and 1977, do not exist or that 
further attempts to obtain same would be futile.  See 38 
C.F.R. § 3.159(e) (2008).  

The record also reflects that on remand the AMC made no 
request of the National Personnel Records Center (NPRC) or 
applicable service department for the purpose of obtaining 
service treatment records regarding his hips or back which 
were noted by the Veteran to be absent from his claims 
folder, nor did it enter a formal determination as to the 
unavailability of Federal records.  The AMC's failure to act 
is in direct violation of the holding in Stegall v. West, 11 
Vet. App. 268, 270 (1998) (remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's remand order), and requires 
remand for corrective action.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, notify the Veteran of what 
information and evidence are still needed 
to substantiate his original claims for 
service connection for back and bilateral 
hip disorders.  He should also be 
reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him.

2.  Obtain for inclusion in the claims 
folder a complete set of the veteran's 
service treatment and personnel records, 
including but not limited to records of 
in-service medical care for back and 
bilateral hip complaints compiled at Fort 
Ord, California, and/or Fort Leonard 
Wood, Missouri, during the period from 
July 1975 to November 1976.  Such records 
should be obtained from the NPRC, the 
applicable service department, or the 
medical facility involved, and use of all 
secondary sources should also be made.  
Attempts to obtain these Federal records 
should continue until the records in 
question are obtained, or until it is 
determined by the AMC either that the 
records in question do not exist or that 
further attempts to obtain same would be 
futile, in which case a formal finding as 
to the non-availability of Federal 
records should be entered into the claims 
folder by the AMC in accordance with 38 
C.F.R. § 3.159(e).  Appropriate notice to 
the Veteran should then follow.

3.  Obtain for inclusion in the claims 
folder all examination and treatment 
records, not already on file, from the 
Brooklyn VAMC pertaining to the veteran's 
claimed back and bilateral hip disorders, 
which were compiled from November 1976 to 
1995, including but not limited to the 
record of a September 1979 
hospitalization at that facility.  Direct 
contact with the Brooklyn VAMC and any 
applicable records repository where 
records dating to 1976 may be stored is 
required and it is asked that the 
response from each facility contacted be 
reduced to writing and made a part of the 
claims folder.  Attempts to obtain these 
Federal records should continue until the 
records in question are obtained, or 
until it is determined by the AMC either 
that the records in question do not exist 
or that further attempts to obtain same 
would be futile, in which case a formal 
finding as to the non-availability of 
Federal records should be entered into 
the claims folder by the AMC in 
accordance with 38 C.F.R. § 3.159(e).  
Appropriate notice to the Veteran should 
then follow.  

4.  Lastly, readjudicate the issues of 
the veteran's entitlement to service 
connection for back and bilateral hip 
disorders on the basis of all pertinent 
evidence and all governing legal 
criteria.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




